TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00512-CR


Rhett W. Pease, Appellant

v.


The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY

NO. 542-821, HONORABLE SAM ROBERTSON, JR., JUDGE PRESIDING



O R D E R
PER CURIAM
After being advised that the reporter's record had not been filed due to his failure to
arrange for payment, appellant, who represents himself on appeal, filed an affidavit of indigence in
the trial court and requested a free record.  See Tex. R. App. P. 20.2.  Apparently, no action has been
taken on this request.
The appeal is abated.  The trial court shall promptly act on appellant's motion for a
free record, conducting a hearing if the fact of appellant's indigence is contested.  See Tex. R. App.
P. 37.3(a)(2).  If the court finds that appellant is presently indigent, the court shall order the
preparation of the appellate record at no cost to appellant.  The court shall make any other
appropriate findings and recommendations.  A record from the hearing, if held, and copies of all
findings and orders, shall be forwarded to the Clerk of this Court for filing as a supplemental record
no later than October 24, 2003.
It is ordered September 25, 2003.

Before Chief Justice Law, Justices Kidd and Puryear
Do Not Publish